Citation Nr: 0208422	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for degenerative disc disease (DDD) of the lumbar 
spine before January 18, 1994.  

2.  Entitlement to an effective date earlier than January 18, 
1994 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1942 to July 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.

In the July 1998 rating decision, the RO granted service 
connection for DDD of the lumbar spine with a 20 percent 
rating effective from June 1997.  In the August 1998 rating 
action, the RO increased the back evaluation to 60 percent 
effective from June 1997.  It also awarded TDIU effective 
from the same June 1997 date.  The veteran appealed the 
effective date for each award.  The Board's July 2000 
decision established an effective date of August 1, 1944 for 
the award of service connection for the back disability.  In 
an August 2000 rating decision, the RO assigned the back 
disability a noncompensable (zero percent) rating from August 
1, 1944, a 10 percent rating from January 24, 1963, and a 60 
percent rating from January 18, 1994.  It awarded TDIU 
effective from January 18, 1994.  In the subsequent May 2001 
rating action, the RO increased the back disability rating to 
10 percent effective from August 1, 1944.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Before January 18, 1994, manifestations of DDD of the 
lumbar spine include subjective complaints since service of 
back pain of varying severity with some degree of radiation 
to the legs; objective findings of lumbosacral tenderness 
from service to December 1948, and variable muscle spasm and 
paravertebral hyperesthesia in December 1962 or January 1963; 
and X-ray evidence of slight disc space narrowing at L5-S1 in 
August 1962, and hypertrophic osteoarthritis in December 1962 
or January 1963.  

3.  The veteran has the following service-connected 
disabilities: (1) DDD of the lumbar spine, rated as 10 
percent disabling from August 1, 1944 and 60 percent 
disabling from January 18, 1994; and (2) post-traumatic 
stress disorder (previously diagnosed as anxiety neurosis and 
psychophysiological nervous system reaction), rated as 50 
percent disabling from August 1, 1944; 10 percent disabling 
from March 11, 1946; zero percent disabling from April 10, 
1949; 10 percent disabling from August 28, 1962; 30 percent 
disabling from February 4, 1980; and 50 percent disabling 
from April 10, 1997.  

4.  The evidence does not reflect an inability to secure or 
maintain a substantially gainful occupation due to service-
connected disability prior to January 18, 1994.    
 

CONCLUSION OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for DDD of the lumbar spine before January 
18, 1994 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2001).  

2.  The criteria for an effective date earlier than January 
18, 1994 for the award of TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.400, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions dated in July 1998, August 1998, and May 
2001, the December 1998 and May 2001 statements of the case, 
and supplemental statements of the case dated in December 
2000 and April 2002, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claims.  In addition, by letter to the veteran and his 
representative dated in February 2001, the RO explained the 
notice and duty to assist provisions of the VCAA, described 
the best types of evidence needed to prevail on his claims, 
indicated which records VA would attempt to obtain if 
identified by the veteran, and asked the veteran to authorize 
the release of medical records to VA for providers who had 
records the veteran wanted the RO to review.  The May 2001 
response from the veteran's representative, offered in direct 
response to the February 2001 RO letter, as stated therein, 
included copies of Social Security records previously 
obtained, a medical statement, and an affidavit from the 
veteran.  This evidence is associated with the claims folder.  
Neither the veteran nor his representative identified any 
additional private or VA medical records for the RO to 
obtain.  The April 2002 supplemental statement of the case 
incorporated and considered the applicable portions of the 
VCAA and implementing regulations.  Therefore, despite the 
assertions from the veteran's representative in his May 2002 
correspondence to the Board, the Board finds that the notice 
provisions have been satisfied and there is no rational basis 
for remanding the case to the RO for readjudication under the 
VCAA, as requested by the representative.    

With respect to the duty to assist, the RO has secured 
private medical records as authorized by the veteran, VA 
medical records, records from the Social Security 
Administration, and relevant medical examinations.  The 
veteran and his representative have submitted private medical 
evidence and copies of Social Security records.  They have 
not identified any outstanding medical records relevant to 
the claim.  The Board is satisfied that its duty to assist 
the veteran has been met with respect to this appeal.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  He has 
specifically declined any opportunity for a personal hearing.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

Service medical records included a Report of Medical Survey 
dated in June 1944, which indicated that the veteran had 
experienced persistent backaches for more than one year.  The 
primary symptom was stiffness, though he had occasional 
sharp, shooting pains in the back and legs.  There was no 
numbness.  Physical examination revealed only tenderness over 
the lumbosacral joint.  X-rays of the lumbosacral area were 
negative.  

During the January 1946 VA examination, the veteran related 
that he still had back pain, as well as other difficulties.  
He found it somewhat difficult to work, though he had held a 
job since terminating his schooling in 1945.  The examiner 
observed no disturbance of station or gait.  There were no 
objective signs of involvement of the central or peripheral 
nervous system.  An orthopedic examination was suggested 
based on prior findings of tenderness in the lumbosacral 
region.  

The report of the December 1948 VA general medical 
examination noted continued backaches, particularly with hard 
work or weather changes.  The pain was localized above the 
left hip and did not radiate widely.  It did not increase 
with coughing or sneezing.  He had not had any associated 
medical attention.  Examination revealed point tenderness 
over the left sacroiliac joint area.  There was no muscle 
spasm or any limitation of motion.  The diagnosis was mild 
sciatic neuritis.  The report of a separate psychiatric 
examination indicated that there was some tenderness over the 
right sacroiliac joint and some soreness on deep percussion 
over the right sciatic nerve.  The neurologic examination was 
characterized as negative.

VA examination report dated in May 1957 indicated that the 
veteran was employed at a trucking company and worked 
repairing wrecks and damaged trailers.  He worked eight hours 
a day at fairly heavy work, including welding, soldering, 
replacing and repairing brakes and wheelbearings.  He enjoyed 
several hobbies and engaged in sports whenever possible.  
Neurological examination was completely normal.     

The veteran presented for VA outpatient care in August 1962 
with complaints including low back pain radiating down the 
legs for about 20 years.  The orthopedic consultation report 
described "exploding pain" in the thighs that was relieved 
by activity.  It was not aggravated by coughing or sneezing.  
The physician also noted other symptoms, such as 
sleepwalking, frequent nightmares, and palpitations.  On 
physical examination, straight leg raising was negative 
bilaterally.  There was full range of motion of the back 
without tenderness.  Reflexes were normal.  There was no 
sensory or motor deficit.  X-rays of the lumbosacral spine 
showed only a slight narrowing of the L5-S1 interspace.  The 
assessment was anxiety neurosis.

The report of the October 1962 VA examination stated that the 
veteran had worked for a concrete block company for the past 
three years.  He worked about 48 hours a week and had not 
lost any time from work due to his back.  Examination of the 
back revealed no limitation of motion, deformity, 
inflammation, localized muscle atrophy, spasticity, or 
weakness.  A separate neuropsychiatric examination report 
specified that the veteran's job included operating a 
concrete mixer and driving a truck.  Neurological examination 
was wholly normal.  

A January 1963 statement from M. Arms, D.C., related that he 
had treated the veteran since December 1962.  He had a 
history of frequent aches and pains over his entire body.  
His complaints included pain and stiffness in the lumbar 
spine and pain radiating over the gluteals and to the 
posterior legs, as well as throughout the cervical and 
thoracic spine and shoulders.  Objectively, palpation to the 
muscles over the whole spine variably produced muscle spasm 
with some accompanying limitation of motion.  The same spinal 
regions also variably showed paravertebral hyperesthesia.  X-
rays showed hypertrophic osteoarthritic changes on all 
vertebrae.  The impression was progressive hypertrophic 
osteoarthritis of the spine.  There was probably nerve root 
irritation due arthritic exudate that caused pain and muscle 
spasm.  The veteran indicated that he had lost considerable 
time from work due to his condition.  A January 1963 
statement from the chiropractor who had referred the veteran 
to Dr. Arms listed the same findings. 

Records from the Social Security Administration included the 
veteran's October 1977 disability claim, in which he stated 
that he stopped working in September 1977 due to cardiac 
illness and right wrist pain.  He also noted that he had pain 
in the dorsal spine.  In an additional statement completed in 
November 1977, he related that constant pain in the upper 
dorsal spine and right wrist precluded full movement and 
strength of the right arm.  He was unsafe for work due to 
chest pains and dizziness.  A Disability Determination dated 
in December 1977 indicated that the veteran's disability 
began in September 1977 and provided diagnoses of possible 
arteriosclerotic coronary artery disease and attendant 
angina, hyperventilation syndrome, and traumatic arthritis of 
the right wrist.  Subsequent Disability Determinations dated 
in 1985 and 1987 finding continuing disability offered the 
same diagnoses.  

Medical records associated with the Social Security 
disability claim included a report of X-rays of both wrists 
and the chest dated in October 1977.  Chest X-rays showed 
degenerative osteoarthritis involving the dorsal spine and 
some question of fracture deformities involving the upper 
dorsal spine.  A November 1977 note from the veteran to the 
Disability Evaluator stated that his physician had recently 
evaluated arthritis in the right wrist and dorsal spine and 
recommended that he remain not working.  Records dated in 
November 1977 from Tustin Community Hospital showed 
evaluation for complaints of chest pain, shortness of breath, 
hypertension, and weakness.  The records included a notation 
of history of questionable fractured back, which had given 
the veteran considerable problems, particularly recently.  No 
relevant findings were reported.  The diagnoses at admission 
included traumatic arthritis of the back with residual pain.  

During a March 1980 VA psychiatric examination, the veteran 
described problems with severe arthritis, particularly in the 
distal joints.  He had been unable to work for the past two 
and one-half years due to severe arthritis, chest pains, and 
occasional spells of lightheadedness.  

The RO secured medical records from Kaiser Permanente 
beginning in December 1993.  Magnetic resonance imaging (MRI) 
of the lumbosacral spine performed on January 18, 1994 showed 
compression fractures of L2 as well as degenerative changes 
and protruding discs at several levels, resulting in 
multilevel spinal stenosis, most marked at L2-3, as well as 
compression of nerve roots at several levels.  The report of 
consultation dated later in January 1994 noted a long history 
of lumbosacral pain and degenerative joint disease in the 
lumbar spine.  During a March 1994 consultation, the veteran 
reported being assaulted about two years before, after which 
he developed severe pain in the left shoulder, low back, and 
hip region.  He sustained a left shoulder dislocation and 
pelvic fracture.  The veteran was recovering slowly until he 
was involved in a motor vehicle accident about one year 
before.  Since that time, he had increasing lower back pain, 
as well as radiating leg pain.  

In a May 1997 statement, the veteran provided a detailed 
account of his post-service activities and employment 
history.  He indicated that sometime after his marriage to 
C., which the record showed occurred in June 1976, his health 
began to fail.  He noted that he had been hospitalized 
several times for heart trouble and his arthritis pains were 
getting worse.  His "hands became stiffer; the legs couldn't 
take the demands of work any longer."  Otherwise, the 
statement was negative for history back pain or any 
associated impact on his employment.  

The veteran submitted an October 2000 affidavit in which he 
stated that he had for more than 50 years experienced marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, and abnormal 
mobility on forced motion.  He added that he had constant 
pain in the spine with shooting pains in both legs.  He felt 
his symptoms began in August 1944.  In a January 2001 
affidavit, the veteran stated that he had been unable to 
engage in substantial gainful employment since June 1977 due 
to DDD of the lumbar spine.  Since that time, he had 
experienced severe limitation of motion and limitation of 
daily activities.  He had debilitating pain in the back and 
legs that interfered with concentration.  

A statement from C. Salzberg, M.D., dated in January 2001 
included a review of the veteran's in-service and immediate 
post-service medical history.  Dr. Salzberg concluded, based 
on the initial complaints of back pain in service and the 
subsequent disability, that the veteran's current 
unemployment was due to his service-connected injury from May 
1943.    
  
Analysis

Increased Initial Disability Rating for DDD of the Lumbar 
Spine

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Prior to January 18, 1994, the veteran's DDD of the lumbar 
spine is evaluated as 10 percent disabling under Diagnostic 
Code (Code) 5293, intervertebral disc syndrome.  38 C.F.R. § 
4.71a.  Review of the Rating Schedule reveals other 
diagnostic codes for the evaluation of lumbar spine 
disability, including Code 5289, ankylosis of the lumbar 
spine, Code 5292, limitation of motion of the lumbar spine, 
and Code 5295, lumbosacral strain.  See 38 C.F.R. § 4.71a, 
Code 5003 (degenerative arthritis is rated according to 
limitation of motion of the affected part).  However, the 
evidence of record is clearly negative for spinal ankylosis.  
Moreover, the objective evidence concerning range of motion 
of the lumbar spine, though limited, is essentially negative 
for restricted motion.  There is no evidence of 
symptomatology or characterization of the lumbar spine 
disability as strain.  

In addition, the Board notes that the provisions of 29 Fed. 
Reg. 6,717 (May 22, 1964) added the Schedule for Rating 
Disabilities to Title 38 of the Code of Federal Regulations.  
The Schedule first appeared in the 1965 Code of Federal 
Regulations.  Code 5293 was essentially unchanged from the 
1945 Schedule of Rating Disabilities found in statutory law 
and has remained unchanged.  The Board notes that previous 
Rating Schedules did not include intervertebral disc syndrome 
as a listed disability, nor any particularly analogous 
disability.  Because the current version of Code 5293 has 
been in effect, in one form or another, for virtually all of 
the rating period at issue here, the Board will utilize that 
Code for the evaluation of the veteran's disability.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if supported by explanation and 
evidence).

Under Code 5293, a 10 percent rating is assigned when 
disability from intervertebral disc syndrome is mild.  A 20 
percent rating is in order for moderate disability with 
recurring attacks and a 40 percent rating is warranted for 
severe disability, recurring attacks, with intermittent 
relief.  A maximum schedular rating of 60 percent is assigned 
for pronounced disability, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

When evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

VA has determined that intervertebral disc syndrome involves 
loss of range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
Code 5293.  VAOPGCPREC 36-97. 

Considering the record, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 10 percent before January 18, 1994.  38 C.F.R. § 
4.3.  The evidence of record reflects subjective complaints 
since service of back pain of varying severity with some 
degree of radiating pain to the legs.  Objectively, evidence 
from 1944 service records and VA examinations in January 1946 
and December 1948 shows only tenderness over the lumbosacral 
region.  VA neurologic examination in May 1957 was normal.  
Similarly, VA outpatient examination of the back in August 
1962 and VA examination in October 1962 were completely 
normal.  August 1962 X-rays showed only slight disc space 
narrowing at L5-S1.  Records dated in 1977 associated with 
the Social Security disability claim generally discuss the 
existence of symptoms and findings related to the dorsal 
spine, not the veteran's service-connected lumbar spine.  The 
Board finds that subjective complaints of pain without 
objective medical evidence of underlying pathology does not 
warrant a finding of more than mild disability under Code 
5293.  38 C.F.R. § 4.7.   

The Board acknowledges that the January 1963 statement from 
Dr. Arms reflects subjective complaints of pain, as well as 
objective findings of muscle spasm with limitation of motion 
and sensitivity to touch.  However, these findings are 
reported as variable and do not offer any insight as to the 
severity or duration of the spasm, limited motion, and 
hyperesthesia.  Similarly, the finding of hypertrophic 
osteoarthritis on X-rays, without commentary as to the extent 
or impact of the arthritic changes, is not particularly 
useful in evaluating the lumbar spine disability.  Thus, the 
Board may conclude that this evidence shows only some spasm 
with limited motion, some hyperesthesia, and some arthritis.  
In light of the entire disability picture, which fails to 
demonstrate any significant lumbar spine disability for many 
years thereafter, the January 1963 statement provides an 
insufficient basis for a rating greater than 10 percent. Id.           

In his recent affidavits, the veteran asserts that he has had 
severe lumbar pain and limitation of motion since 1944.  
However, these assertions are not consistent with the 
contemporaneous reports offered by the veteran in the years 
after service, as set forth above.  Aside from the lack of 
objective evidence of disability, the veteran's statements 
during early VA examinations and treatment indicate that he 
was able to perform heavy work and engage in hobbies and 
sports, without any reference to interference from back pain.  
Similarly, the veteran's detailed May 1997 statement about 
his post-service history offers no basis for concluding that 
severe symptomatology existed from 1944 to 1994.  The Board 
notes that, even in 1994, when evaluated for back pain, the 
veteran did not mention any history of pain related to 
service, only to injury from an assault and a subsequent 
motor vehicle accident within the previous several years.  
Considering the record as a whole, the Board finds the 
historical, contemporaneous reports more probative as to the 
status of his disability from 1944 to 1994 than the veteran's 
allegations many years later.  It is the Board's duty to 
analyze the credibility and probative value of the evidence 
of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The veteran's representative argues that there is limited 
evidence concerning the veteran's back from 1944 to 1994 due 
to VA's failure to address the back claim when required.  The 
Board acknowledges that the relevant evidence is limited.  
However, it is clear from the record that the veteran had 
numerous opportunities to report and discuss any 
symptomatology he experienced concerning his back.  The fact 
that the available evidence tends to reflect only subjective 
complaints with few, if any, objective findings of back 
disability for many years is itself probative of the severity 
level of the lumbar spine disability for the relevant time 
period. Id.       

In summary, the Board concludes that there is no relative 
balance of evidence for and against the veteran's claim, such 
that doubt need not be resolved in his favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  The evidence fails to demonstrate 
more than mild disability for the relevant rating period.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for DDD of the lumbar spine before January 18, 1994.  


Earlier Effective Date for TDIU

Generally, the effective date of an evaluation and award of a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  
An increase in disability compensation may be granted from 
the earliest date on which it is factually ascertainable that 
an increase in disability occurred if the claim for an 
increase is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the RO received the veteran's formal claim for 
TDIU in July 1998.  However, given the unusual procedural 
nature of the case resulting from the Board's award of an 
August 1944 effective date for the veteran's lumbar spine 
disability, the RO has adjudicated the claim based on all the 
evidence of record.  The currently assigned effective date 
for the award of TDIU is January 18, 1994.  The Board must 
now determine whether the evidence reflects entitlement to 
TDIU from any earlier date.    

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a).  In such an instance, if there is only 
one such disability, it must be rated at 60 percent or more; 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  
38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age 
may not be a factor in evaluating service-connected 
disability or unemployability); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

If veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), a total extra-schedular 
rating is for consideration if the veteran is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

Review of the record shows that the veteran has two service-
connected disabilities.  As discussed above, DDD of the 
lumbar spine is rated as 10 percent disabling from August 1, 
1944 and 60 percent disabling from January 18, 1994.  The 
veteran's service-connected psychiatric disability is 
evaluated as 50 percent disabling from August 1, 1944; 10 
percent disabling from March 11, 1946; zero percent disabling 
from April 10, 1949; 10 percent disabling from August 28, 
1962; 30 percent disabling from February 4, 1980; and 50 
percent disabling from April 10, 1997.  Therefore, at no time 
before January 18, 1994 did the veteran meet the threshold 
percentage criteria for a schedular TDIU award.  38 C.F.R. § 
4.16(a).  The remaining question is whether extra-schedular 
consideration is in order under 38 C.F.R. § 4.16(b).  

The veteran and his representative assert that the veteran 
has been unable to work since 1977 due to the service-
connected lumbar spine disability.  As shown by the record, 
the Social Security Administration found the veteran to be 
disabled for purposes of awarding disability benefits under 
its administration effective September 1977.  However, the 
December 1977 Disability Determination and subsequent 
determinations of continued disability expressly relate the 
disability to heart disease and traumatic arthritis of the 
right wrist.  Even the veteran's disability claim form states 
that he stopped working due to cardiac illness and right 
wrist pain.  It mentions dorsal spine pain only.  The 
associated medical records fail to reflect any finding of 
inability to work due to the service-connected lumbar spine 
disability.  Clearly, the assertions from the veteran and his 
representative as to the date and nature of his 
unemployability do not agree with the evidence of record.  

The January 2001 statement from Dr. Salzberg does not provide 
a factual basis for finding an earlier date of entitlement to 
TDIU.  First, the doctor's statement relates the veteran's 
current low back disability to service.  This relationship 
was conceded when the RO awarded service connection for DDD 
of the lumbar spine in its July 1998 rating decision.  
Second, Dr. Salzberg relates the lumbar spine disability with 
the veteran's current unemployment, which is also not a 
contested issue.  There is nothing in his statement that 
offers a medical opinion as to the date of onset of 
unemployability due to the service-connected DDD of the 
lumbar spine.  Absent such an opinion, the statement is not 
probative of the issue on appeal.   

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than January 
18, 1994 for the award of TDIU.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3. 


ORDER

An initial disability rating greater than 10 percent for DDD 
of the lumbar spine before January 18, 1994 is denied.  

An effective date earlier than January 18, 1994 for the award 
of TDIU is denied.    




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

